DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Weidman et al. (US 2005/0136193) discloses a buffered aqueous solution comprising a citrate component (citrate) having a concentration in the solution in a range of from 90 mM to 200 mM (paragraph [0015]); and a metal component (cobalt source) having a concentration in the solution in a range of from 5 mM to 20 mM (paragraph [0015]); wherein the buffered aqueous solution has a pH in a range of from 8 to about 10 (paragraph [0015]).
However, the prior art neither teaches nor fairly suggests a buffered aqueous solution comprising a citrate component having a concentration in the solution in a range of from about 5 mM to about 50 mM, a phosphate component having a concentration in the solution in a range of from about 2 mM to about 600 mM, and a metal component having a concentration in the solution in a range of from about 0.01 mM to about 100 mM, wherein a total amount of the metal component in the solution does not increase or decrease more than 10% for a period of time in a range of from about 2 hours to about 1 year, the metal component comprising one or more metals chosen from nickel, chromium, vanadium, titanium, tantalum, zirconium, aluminum, separately and not together in a single container (paragraph [0076]).
Weidman was modified in the previous non-final office action by Pal (US 2004/0054160) and further in view of Linder et al. (US 2011/0315229). Pal discloses a citrate-phosphate buffer solution to control pH (abstract) and Linder discloses a citrate buffer containing metal precursor (paragraph [0014]). However, Pal discloses a citrate component concentration of 3.8 mM (paragraph [0033]) while Linder discloses a citrate component concentration of 0.1 M (paragraph [0114]) and therefore do not read on the claimed invention. Further, Weidman’s teaching that extending the shelf life of the plating solution only being increased by storing the components separately (paragraph [0076]) would not enable one of ordinary skill in the art to modify the disclosure of Weidman in view of the disclosures of Pal and Linder and therefore would not be obvious to optimize a citrate or a phosphate component concentration to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578.  The examiner can normally be reached on Monday to Friday, 7:00am to 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797